Citation Nr: 1100033	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  08-18 067	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Jaeger, Counsel




INTRODUCTION

The Veteran served on active duty from April 1958 to April 1960.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a March2007 rating decision issued by the 
Department of Veterans Affairs (VA), Regional Office (RO), in 
Nashville, Tennessee.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Although the Board regrets the additional delay, a remand is 
necessary to ensure that due process is followed and that there 
is a complete record upon which to decide the Veteran's claims of 
entitlement to service connection for bilateral hearing loss and 
tinnitus so that he is afforded every possible consideration.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Veteran contends that he has bilateral hearing loss and 
tinnitus due to in-service noise exposure.  Specifically, he 
asserts that he was exposed to acoustic trauma from guns while 
serving with artillery units in the Army.  The Veteran alleges 
that his current hearing difficulty and tinnitus resulted from 
such acoustic trauma and, therefore, service connection is 
warranted.

The Veteran's service treatment records reflect that, in January 
1959, he was treated for an abscess of the external canal of the 
right ear.  Such records are otherwise negative for any 
complaints, treatment, or diagnoses referable to tinnitus or 
hearing loss.  However, the Veteran is competent to assert the 
occurrence of an in-service injury, i.e., exposure to acoustic 
trauma.  See 38 C.F.R. § 3.159(a)(2); Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005); Layno v. Brown, 6 Vet. App. 465, 469-
70 (1994).

Additionally, while the record is void of any current medical 
diagnosis of tinnitus or bilateral hearing loss (i.e., one 
meeting the requirements of 38 C.F.R. § 3.385), the Veteran is 
competent to describe his current hearing difficulties.  
Moreover, a September 2005 VA treatment record reveals that the 
Veteran was hard of hearing.  
Additionally, tinnitus is readily observable by laypersons and 
does not require medical expertise to establish its existence.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  

Therefore, in the instant case, the Veteran should be provided an 
examination to determine the nature and etiology of any current 
bilateral hearing loss and tinnitus, to include whether such are 
related to his treatment for an abscess of the right ear in 
January 1959 or his claimed in-service noise exposure.

Additionally, while on remand, the Veteran should be given the 
opportunity to identify or submit any additional treatment 
records relevant to his bilateral hearing loss and tinnitus.  In 
this regard, the record reflects that he receives medical 
treatment at the Knoxville, Tennessee, VA Medical Center.  
Treatment records dated through August 2006 are contained in the 
claims file.  Therefore, the Veteran should be given the 
opportunity to identify or submit any additional treatment 
records relevant to his bilateral hearing loss and tinnitus, and 
any identified records, to include those from the Knoxville VA 
Medical Center dated from August 2006 to the present, should be 
obtained for consideration in his appeal.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

1.  Request that the Veteran identify any 
outstanding treatment records relevant to his 
bilateral hearing loss and tinnitus.  After 
securing any necessary authorization from 
him, obtain all identified treatment records, 
to include those from the Knoxville VA 
Medical Center dated from August 2006 to the 
present.  All reasonable attempts should be 
made to obtain any identified records.  If 
any records cannot be obtained after 
reasonable efforts have been made, issue a 
formal determination that such records do not 
exist or that further efforts to obtain such 
records would be futile, which should be 
documented in the claims file.  The Veteran 
must be notified of the attempts made and why 
further attempts would be futile, and allowed 
the opportunity to provide such records, as 
provided in 38 U.S.C.A. § 5103A(b)(2) and 
38 C.F.R. § 3.159(e).

2.  After all outstanding records have been 
associated with the claims file, the Veteran 
should be afforded an appropriate VA 
examination to determine the current nature 
and etiology of his bilateral hearing loss and 
tinnitus.  The claims file, to include a copy 
of this Remand, must be made available to and 
be reviewed by the examiner.  Any indicated 
evaluations, studies, and tests should be 
conducted.  The examiner should opine whether 
the Veteran's bilateral hearing loss and 
tinnitus are at least as likely as not related 
to his military service, to include his 
treatment for an abscess of the right ear in 
January 1959 and/or his claimed in-service 
noise exposure.  In offering any opinion, the 
examiner must consider the full record, to 
include the Veteran's lay statements regarding 
the incurrence of his bilateral hearing loss 
and tinnitus, and the continuity of 
symptomatology.  The rationale for any opinion 
offered should be provided.  

3.  After completing the above, and any other 
development as may be indicated by any 
response received as a consequence of the 
actions taken in the preceding paragraphs, 
the Veteran's claims should be readjudicated 
based on the entirety of the evidence.  If 
the claims remain denied, the Veteran and his 
representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.

Thereafter, the case should be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the outcome of this case.  The Veteran 
need take no action until so informed.  The purpose of this 
REMAND is to ensure compliance with due process considerations.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on notice 
that pursuant to 38 C.F.R. § 3.655 (2010) failure to cooperate by 
attending the requested VA examination may result in an adverse 
determination.  See Connolly v. Derwinski, 1 Vet. App. 566, 569 
(1991).

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
U.S. Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

